DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an antenna system comprising: a glass plate having a thickness of 1.1 mm or more and having 5a dielectric loss tangent of 0.005 or more at 28 GHz; and an antenna located away from one of surfaces of the glass plate, wherein a ratio of electric power radiated from the antenna to electric power input into the antenna is defined as a radiation 10efficiency, and wherein where an effective wavelength of an electromagnetic wave at a predetermined frequency that is 10 GHz or more is denoted as λg, and where the radiation efficiency is denoted as η0 [dB] when the glass plate and the antenna are in contact with each 15other, and is denoted as ηλg/2 [dB] when a distance between the one of the surfaces and the antenna is λg/2, the glass plate and the antenna are arranged so as to obtain the radiation efficiency of ηA [dB] that satisfies ηA ≥ η0+(ηλg/2-η0) x 0.1, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-18 are also allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844